Exhibit 10.1




EMPLOYMENT AGREEMENT
This employment agreement (this “Employment Agreement”) is made and entered into
as of the 31st day of October, 2018, by and between Ryan Urness (the “Employee”)
and Dycom Industries, Inc., a Florida Corporation (“Dycom” or the “Company”).
WHEREAS, the Company and the Employee desire to provide for the employment of
the Employee, effective as of the Effective Date;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the parties agree as follows:
1.Employment; Relocation. Subject to the terms and conditions hereof, effective
as of October 29, 2018 (the “Effective Date”), the Company hereby agrees to
employ the Employee, and following approval by the Board of Directors, as the
Vice President, General Counsel of the Company. The Employee agrees to perform
such specific duties and accept such responsibilities as the Company’s board of
directors (the “Board”) and the Chief Executive Officer may from time to time
establish that are reasonably related and consistent with the Employee’s
position as the Vice President, General Counsel of the Company. From the
Effective Date through May 2019 (or such earlier time as determined by the Chief
Executive Officer), the Employee shall report directly to the Company’s Chief
Legal Officer, and thereafter shall report directly to the Chief Executive
Officer. The Employee hereby accepts employment by the Company, subject to the
terms and conditions hereof, and agrees to devote his full business time and
attention to his duties hereunder, to the best of his abilities. Employee agrees
that he and his immediate family shall relocate to the Palm Beach Gardens,
Florida area on or before July 31, 2019 (the “Relocation Date”).


2.Term of Employment. The Employee’s employment pursuant to this Employment
Agreement shall commence on the Effective Date and shall terminate upon the
earlier to occur of (i) termination pursuant to Section 4 hereof or (ii) the
third anniversary of the Effective Date; provided, however, that the term of the
Employee’s employment hereunder shall be automatically extended without further
action of either party for additional one year periods, unless written notice of
either party’s intention not to extend has been given to the other party hereto
at least 60 days prior to the expiration of the then effective term.
Notwithstanding anything in this Employment Agreement to the contrary, if a
Change of Control (as defined in Section 4(f) hereof) occurs during term of the
Employee’s employment hereunder, the Employee’s employment under this Employment
Agreement shall be extended for 24 months following the consummation of the
Change of Control and this Employment Agreement shall terminate upon the earlier
of (x) the second anniversary of the consummation of the Change of Control and
(y) the termination of the Employee’s employment under this Employment Agreement
(the “Extended Term”). The period from the Effective Date until the termination
of the Employee’s employment hereunder, including, if applicable, the Extended
Term, is referred to as the “Employment Term.”


3.Compensation, Benefits and Expenses. Subject to the provisions of this
Employment Agreement, the Company shall pay and provide the following
compensation and other benefits to the Employee during the Term as compensation
for services rendered hereunder:


(a)Base Salary. For services rendered under this Employment Agreement, the
Company will pay the Employee a base annual salary of $425,000 (such applicable
annual rate referred to herein as the “Base Salary”), which shall be subject to
review in May 2019. Payment will be made on the regularly scheduled pay dates of
the Company, subject to all appropriate withholdings or other deductions
required by applicable law or by the Company’s established policies applicable
to employees of the Company. The Company may increase the Base Salary in its
sole discretion, but shall not reduce the Base Salary below the rate established
by this Employment Agreement without the Employee’s written consent.


(b)Annual Incentive Bonus. During the Employment Term, the Employee shall be
entitled to participate in the Company’s annual incentive plan, under which the
Employee shall be eligible to receive an annual incentive bonus targeted at
thirty-five percent (35%) to ninety percent (90%) of Base Salary if certain
performance criteria and measures are satisfied, as determined by and within the
sole discretion of the Company. Notwithstanding the foregoing, the Employee’s
annual incentive bonus for fiscal year 2019, if any, shall be prorated based on
the Effective Date.


(c)Benefit Plans. During the Employment Term, in addition to the compensation
payable to the Employee as described above, the Employee shall be entitled to
participate in all the employee benefit plans or programs of the Company that
are available to employees of the Company generally (“Employee Benefits”).






--------------------------------------------------------------------------------






(d)Long‑Term Incentive Plan. Commencing with fiscal year 2020, the Employee
shall be entitled to participate in the Dycom 2012 Long Term Incentive Plan, or
a successor plan which may be in effect from time to time, with a potential
target award opportunity of one hundred and twenty-five percent (125%) of Base
Salary, as determined by the Company in its sole discretion. The Company may
modify the target award opportunity for the Employee and other executives from
time to time in its sole discretion, based on market checks and other factors it
deems relevant. The Board reserves the right to determine eligibility, and set
or modify the terms of such a plan at any time, within its sole discretion.


(e)Expenses. During the Employment Term, the Company shall reimburse the
Employee for such reasonable out‑of‑pocket expenses as he may incur from time to
time for and on behalf of the furtherance of the Company’s business, provided
that the Employee submits to the Company satisfactory documentation or other
support for such expenses in accordance with the Company’s expense reimbursement
policy.


(f)Moving Expenses. The Company shall reimburse Employee’s actual expenses (upon
submission of appropriate supporting documentation) incurred in connection with
relocating from Minneapolis, Minnesota to the Palm Beach Gardens, Florida area
as follows: (i) the costs associated with two (2) house hunting trips for
Employee and his spouse (including reasonable and customary travel and lodging
costs), (ii) reasonable round-trip airfare between Florida and Minneapolis,
Minnesota once a month for up to eight (8) months or such earlier time that
Employee and his immediate family have relocated to the Palm Beach Gardens,
Florida area, which shall occur on or before the Relocation Date, (iii) the
following expenses incurred in connection with the sale of Employee’s primary
residence in Minneapolis, Minnesota: prevailing real estate commission, not to
exceed six percent (6%); legal fees, if required in the state or city; title
insurance if required by law to be paid by seller; state and local transfer
taxes and fees; building inspection if required by law; and recording release
and escrow closing fees; (iv) the reasonable costs associated with temporary
lodging expenses (including for Employee prior to the relocation of Employee’s
immediate family), such as hotels and temporary rental units, for up to eight
(8) months; (v) costs associated with transporting Employee and his immediate
family and their household and personal property (including packing, unpacking
and vehicles transportation); and (vi) other reasonable and customary
out-of-pocket expenses, directly related to relocation, which have been approved
by the Chief Executive Officer, in writing, prior to being incurred
(collectively, the “Moving Expenses”). To the extent that any of the
reimbursements described in Section 3(f) are taxable as ordinary income, the
Company shall also cover the taxes on such reimbursements. Notwithstanding
anything in this Employment Agreement to the contrary, if the Employee’s
employment is terminated by the Company for Cause (as defined below) or if the
Employee resigns for any reason (other than a resignation for Good Reason (as
defined below) on or following a Change of Control), in each case prior to the
first anniversary of the Effective Date, the Employee shall promptly repay the
Company the full amount of the Moving Expenses, including any payment to cover
the taxes on the Moving Expenses.


(g)Vacation. The Employee shall be entitled to vacation time consistent with the
applicable policies of the Company for other senior executives of the Company as
in effect from time to time.


4.Termination.


(a)Termination for Cause. The Company shall have the right to terminate the
Employee’s employment at any time and for any reason. If the Employee is
terminated for Cause (as defined in this Section 4(a)), the Company shall not
have any obligation to pay the Employee any Base Salary or other compensation or
to provide any employee benefits subsequent to the date of such Employee’s
termination of employment (unless required by applicable law), including,
without limitation, Severance Benefits and Continued Health Benefits (each as
defined in Section 4(b) hereof). Termination for “Cause” shall mean termination
of employment for any of the following reasons:


(i)the Employee entering a plea of no‑contest with respect to, or being
convicted by a court of competent and final jurisdiction of, any crime, whether
or not involving the Company, that constitutes a felony in the jurisdiction
involved;


(ii)any willful misconduct by the Employee that is injurious to the financial
condition or business reputation of the Company;


(iii)Employee materially breaches a duty of loyalty owed to the Company or, as a
result of his gross negligence, breaches a duty of care owed to the Company; or


(iv)Employee materially breaches this Employment Agreement or fails or refuses
to perform any of his material duties as required by this Employment Agreement
in any respect, other than as already provided in Section 4(a)(i)-(iii),


2

--------------------------------------------------------------------------------




after Employee being given written notice of such breach, failure or refusal,
and Employee’s failure to cure the same within 30 calendar days of receipt of
such notice.


(b)Termination without Cause. Subject to the provisions of Section 4(c), if,
prior to the expiration of the Employment Term, the Company terminates the
Employee’s employment without Cause, the Company shall, subject to the
Employee’s execution of a general release of claims against the Company in a
form substantially similar to the form attached hereto as Exhibit A, provide the
Employee with Severance Benefits and Continued Health Benefits. “Severance
Benefits” means an amount equal to one and one half (1.5) times the sum of
(i) Base Salary (at the rate in effect on the date the Employee’s employment is
terminated) plus (ii) Bonus (defined as the greater of (1) the average bonus
amount paid to the Employee over the three fiscal years immediately preceding
the year of termination and (2) 50% of Base Salary at the rate in effect on the
date the Employee’s employment is terminated), paid over the eighteen (18)‑month
period immediately following Employee’s termination of employment without Cause
(such period being referred to hereunder as the “Severance Period”), at such
intervals as the Employee would have received payments of Base Salary if he had
remained in the active service of the Company. The Company shall also provide
the Employee and his eligible dependents with group medical and life insurance
after termination of the Employee’s employment without Cause (to the extent such
eligible dependents were participating in the Company’s group medical and life
insurance programs prior to the Employee’s termination of employment) or, in the
event such participation is not permitted, a cash payment equal to the value of
the benefit excluded, payable in equal monthly installments beginning 60 days
following the Employee’s Separation from Service (as defined in
Section 4(f) hereof) (the “Continued Health Benefits”) until the earlier of
(x) the end of the Severance Period or (y) the Employee obtaining other
employment and becoming eligible to participate in the medical and life
insurance plans of his new employer. Any general release of claims against the
Company required pursuant to this Section 4(b) shall be executed and become
irrevocable within sixty (60) days following the date of the Employee’s
termination of employment.


(c)Conditions Applicable to Severance Period. If, during the Severance Period,
the Employee breaches any of his obligations under this Employment Agreement
(including, but not limited to, Sections 6 through 8) or such other agreement
between the Company and the Employee, the Company may, upon written notice to
the Employee terminate the Severance Period and cease to make any payments or
provide any benefits, including, without limitation, Severance Benefits and
Continued Health Benefits.


(d)Resignation by the Employee. In the event the Employee resigns his employment
with the Company, the Employee: (i) shall provide the Company with
sixty (60) days prior written notice; (ii) shall not make any public
announcements concerning his resignation prior to the resignation date without
the written consent of the Company and (iii) shall continue to perform
faithfully the duties assigned to him under this Employment Agreement (or such
other duties as the Company or Board may assign to him) from the date of such
notice until the termination date. In addition, in the event the Employee
resigns his employment with the Company for any reason, the Company shall not
have any obligation to pay the Employee any Base Salary or other compensation or
to provide any employee benefits subsequent to the date of such Employee’s
termination of employment (unless required by applicable law), including,
without limitation, Severance Benefits or Continued Health Benefits.
Notwithstanding the foregoing, this Section 4(d) shall not apply in the event
the Employee resigns his employment for Good Reason on or following a Change of
Control pursuant to Section 4(f) hereof.


(e)Termination Upon Death or Disability. Unless otherwise terminated earlier
pursuant to the terms of this Employment Agreement, the Employee’s employment
under this Employment Agreement shall terminate upon his death and may be
terminated by the Company upon giving not less than thirty (30) days
written notice to the Employee in the event that the Employee, because of
physical or mental disability or incapacity, is unable to perform (or, in the
opinion of a physician, is reasonably expected to be unable to perform) his
duties hereunder for an aggregate of one hundred eighty (180) days during any
twelve‑month period (“Disabled”). All questions arising with respect to whether
the Employee is Disabled shall be determined by a reputable physician mutually
selected by the Company and the Employee at the time such question arises. If
the Company and the Employee cannot agree upon the selection of a physician
within a period of seven (7) days after such question arises, then the Chief of
Staff of Good Samaritan Hospital in Palm Beach County, Florida shall be asked to
select a physician to make such determination. The determination of the
physician selected pursuant to the above provisions of this Section 4(e) as to
such matters shall be conclusively binding upon the parties hereto.


(f)Termination without Cause or resignation for Good Reason on or following a
Change of Control. (i) Subject to the execution and delivery of a general
release of claims against the Company as provided under Section 4(b) hereof, if,
prior to the expiration of the Employment Term, the Company terminates the
Employee’s employment without Cause or the Employee resigns his employment for
Good Reason on or prior to the second anniversary following the consummation of
a Change of Control, the Employee shall receive: (1) the Severance Benefits
(provided that the Severance Benefits shall be payable in a single lump sum
within five days following such termination of employment); (2) the Continued
Health Benefits; (3) full and immediate vesting, to the extent not already
vested, of all outstanding equity‑based awards, including but not


3

--------------------------------------------------------------------------------




limited to stock options, restricted stock, and restricted stock unit awards,
granted by the Company to the Employee pursuant to any of the Company’s
long‑term incentive plans; in addition, all outstanding performance share,
performance share unit, and other equivalent awards granted by the Company to
the Employee pursuant to any of the Company’s long‑term incentive plans shall
immediately vest at their respective target performance levels to the extent not
already vested; and (4) a pro‑rata bonus equal to (x) the greater of (i) the
average amount of the annual bonus paid to the Employee for each of the
three fiscal years immediately prior to the fiscal year in which the “Separation
from Service” (as defined under Section 409A of the Internal Revenue Code (the
“Code”)) occurs or (ii) the annual bonus the Employee would have earned for the
fiscal year in which the Separation from Service occurs based on performance as
determined through the date of the Separation from Service, multiplied by (y) a
fraction, the numerator of which is the number of days worked during the
fiscal year in which the Separation from Service occurs and the denominator of
which is 365 (the “Pro‑Rata Annual Bonus”), payable in a single lump sum within
five days; provided, however, that if such Separation from Service occurs in the
same fiscal year as the Change in Control and the Employee is paid an annual
bonus for such year in connection with the Change in Control, the fraction shall
be adjusted so that the numerator reflects the number of days worked during the
fiscal year following the Change in Control and the denominator reflects the
number of days in the fiscal year following the Change in Control.


(ii)    A “Change of Control” shall be deemed to have occurred with respect to
the Company upon the occurrence of any of the following events:


(A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder) is or becomes the
“beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the Exchange Act),
directly or indirectly, of more than 20% of the total outstanding voting stock
of the Company, excluding, however, (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (2) any acquisition by the Company; or (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company;


(B) the individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a‑11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (A) above;


(C) a reorganization of the Company or the Company consolidates with, or merges
with or into another person or entity or conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person or entity, or
any person or entity consolidates with or merges with or into the Company;
provided, however, that any such transaction shall not constitute a Change of
Control if (1) the shareholders of the Company immediately before such
transaction own, directly or indirectly, immediately following such transaction
in excess of 50% of the combined voting power of the outstanding voting
securities of the corporation or other person or entity resulting from such
transaction, (2) no “person” or “group” owns 20% or more of the outstanding
voting securities of the corporation or other person or entity resulting from
such transaction, and (3) a majority of the Incumbent Board remains; or


(D) the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(iii)    Resignation for “Good Reason” shall mean termination of employment by
the Employee because of the occurrence of any of the following events:


(A)a failure by the Company to pay compensation or benefits due and payable to
the Employee in accordance with the terms of this Employment Agreement;


(B)a material adverse change in the assignment of duties or responsibilities
inconsistent with those duties and responsibilities as set forth in Section 1 of
this Employment Agreement;


(C)a relocation of the Company’s principal office by more than 25 miles from
Palm Beach Gardens, Florida without the Employee’s consent; or




4

--------------------------------------------------------------------------------




(D)a failure by the Company to obtain agreement by a successor to assume this
Employment Agreement in accordance with Section 10(b).


5.Limitations on Severance Payment and Other Payments or Benefits.


(a)Notwithstanding any provision of this Employment Agreement, if any portion of
the severance payments or any other payment under this Employment Agreement, or
under any other agreement with the Employee or plan or arrangement of the
Company or its affiliates (in the aggregate, “Total Payments”), would constitute
an “Excess Parachute Payment” (as defined in Section 5(c) hereof) and would, but
for this Section 5, result in the imposition on the Employee of an excise tax
under Code Section 4999 (the “Excise Tax”), then the Total Payments to be made
to the Employee shall either be (i) delivered in full, or (ii) delivered in the
greatest amount such that no portion of such Total Payment would be subject to
the Excise Tax, whichever of the foregoing results in the receipt by the
Employee of the greatest benefit on an after‑tax basis (taking into account the
Employee’s actual marginal rate of federal, state and local income taxation and
the Excise Tax).


(b)Within thirty (30) days following the Employee’s termination of employment or
notice by one party to the other of its belief that there is a payment or
benefit due the Employee that will result in an Excess Parachute Payment, the
Company, at the Company’s expense, shall select a nationally recognized
certified public accounting firm (which may be the Company’s independent
auditors) (“Accounting Firm”) reasonably acceptable to the Employee, to
determine (i) the Base Amount (as defined in Section 5(c) hereof), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any Excess Parachute Payments determined without regard to any
reduction of Total Payments pursuant to Section 5(a), and (iv) the after‑tax
proceeds to the Employee, taking into account the tax imposed under Code
Section 4999 if (x) the Total Payments were reduced in accordance with
Section 5(a) or (y) the Total Payments were not so reduced. If the Accounting
Firm determines that Section 5(a)(ii) above applies, then the payments hereunder
or any other payment or benefit determined by such Accounting Firm to be
includable in Total Payments shall be reduced or eliminated so that there will
be no Excess Parachute Payment. In such event, payments or benefits included in
the Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the later possible payment
date shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (2) cash payments shall be reduced prior to non‑cash benefits,
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro‑rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the “Parachute Payments”, as defined in Section 5(c) hereof).


(c)For purposes of this Employment Agreement: (i) the terms “Excess Parachute
Payment” and “Parachute Payments” shall have the meanings assigned to them in
Code Section 280G and such Parachute Payments shall be valued as provided
therein; (ii) present value shall be calculated in accordance with Code
Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal to the
Employee’s “annualized includible compensation for the base period” as defined
in Code Section 280G(d)(1); (iv) for purposes of the determination by the
Accounting Firm, the value of any noncash benefits or any deferred payment or
benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Employee shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Employee’s domicile (determined
in both cases in the calendar year in which the termination of employment or
notice described in Section 5(b) above is given, whichever is earlier), net of
the maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes. The covenants set forth in Sections 6,
7, and 8 of this Employment Agreement have substantial value to the Company and
a portion of any Total Payments made to the Employee are in consideration of
such covenants. For purposes of calculating the Excess Parachute Payment and the
Parachute Payments, the parties intend that an amount equal to not less than the
Employee’s highest annual base salary during the twelve (12) month period
immediately prior to his termination of employment shall be in consideration of
the covenants in Sections 6, 7, and 8 below. The Accounting Firm shall consider
all relevant factors in appraising the fair value of such covenants and in
determining the amount of the Total Payments that shall not be considered to be
a Parachute Payment or Excess Parachute Payment. The determination of the
Accounting Firm shall be addressed to the Company and the Employee and such
determination shall be binding upon the Company and the Employee.


(d)This Section 5 shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code.


6.Confidentiality.


(a)Confidential Information.




5

--------------------------------------------------------------------------------




(i)The Employee agrees that during his employment with the Company for any
reason and for a period of five years following his Separation from Service, he
will not at any time, except with the prior written consent of the Company or
any of its subsidiaries or affiliates (collectively, the “Company Group”) or as
required by law, directly or indirectly, reveal to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Employee’s own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Employee by reason of the Employee’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (x) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Employee’s action or (y) is or becomes
available to the Employee after his Separation from Service on a
non‑confidential basis from a third‑party source provided that such third‑party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality. Confidential Information may be in any medium or form,
including, without limitation, physical documents, computer files or disks,
videotapes, audiotapes, and oral communications.


(ii)In the event that the Employee becomes legally compelled to disclose any
Confidential Information, the Employee shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Employee shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Employee, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.


(b)Exclusive Property. The Employee confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Employee relating to the
business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Employee shall promptly make all disclosures, execute all instruments and papers
and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 6.


(c)Protected Conduct. Nothing contained in this Employment Agreement or any
other agreement between the Employee and the Company, shall limit the Employee’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission, or any other
federal, state, or local governmental agency or commission (each, a “Government
Agency”). Neither this Employment Agreement nor any other agreement between the
Employee and the Company, shall limit the Employee’s ability to communicate with
any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information to a Government Agency that is Confidential
Information or a trade secret, without advance approval from or notice to the
Company; provided, however, that any disclosure must be limited to only the
information reasonably necessary to make reports and respond to any Government
Agency. In addition, nothing in this Employment Agreement or any other agreement
between the Employee and the Company shall be construed to prohibit the Employee
from using Confidential Information to the extent necessary to exercise any
legally protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934, as amended) or to limit or eliminate the
Employee’s right to receive an award from a Government Agency for information
provided to a Government Agency, and the Company may not, and will not,
retaliate against the Employee if the Employee chooses in good faith to notify,
report to, or file a charge or complaint with, any Government Agency or
otherwise participate in any investigation or proceeding.
  
7.Noncompetition. The Employee agrees that during his employment with the
Company and for a period commencing on the Employee’s Separation from Service
and ending on the first anniversary of the Employee’s Separation from Service
(the “Restricted Period”), the Employee shall not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, carry on a business competitive with
the Company in any geographic area in which the Company Group has engaged in
business, or is reasonably expected to engage in business during such Restricted
Period (including, without limitation, any area in which any customer of the
Company Group may be located); provided, however, that nothing herein shall
limit the Employee’s right to own not more than 1% of any of the debt or equity
securities of any business organization.




6

--------------------------------------------------------------------------------




8.Non‑Solicitation. The Employee agrees that, during his employment and for the
Restricted Period, the Employee shall not, directly or indirectly, other than in
connection with the proper performance of his duties in his capacity as an
executive of the Company, (a) interfere with or attempt to interfere with any
relationship between the Company Group and any of its employees, consultants,
independent contractors, agents or representatives, (b) employ, hire or
otherwise engage, or attempt to employ, hire or otherwise engage, any current or
former employee, consultant, independent contractor, agent or representative of
the Company Group in a business competitive with the Company Group, (c) solicit
the business or accounts of the Company Group or (d) divert or attempt to direct
from the Company Group any business or interfere with any relationship between
the Company Group and any of its clients, suppliers, customers or other business
relations. As used herein, the term “indirectly” shall include, without
limitation, the Employee’s permitting the use of the Employee’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.


9.Reservation of Invention Rights. The Employee acknowledges notification that
this Employment Agreement does not require the Employee to assign or offer to
assign to the Company any of the Employee’s rights in any invention developed by
the Employee entirely on the Employee’s own time without using the Company’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either (i) relate, at the time of conception or reduction to
practice of the invention, to the Company’s business, or the Company’s actual or
demonstrably anticipated research or development; or (ii) result from any work
performed by Employee for the Company. To the extent the Employee developed
inventions prior to the Employee’s employment with the Company, the Employee has
listed any such inventions on the attached Exhibit B, and expressly reserves the
Employee’s rights in those such inventions.
  
10.Assignment and Succession.


(a)The services to be rendered and obligations to be performed by the Employee
under this Employment Agreement shall not be assignable or transferable.


(b)This Employment Agreement shall inure to the benefit of and be binding upon
and enforceable by the Company and the Employee and their respective successors,
permitted assigns, heirs, legal representatives, executors, and administrators.
If the Company shall be merged into or consolidated with another entity, the
provisions of this Employment Agreement shall be binding upon and inure to the
benefit of the entity surviving such merger or resulting from such
consolidation. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Employment Agreement in the same manner that the
Company would be required to perform it if no such succession had taken place.
The provisions of this Section 10(b) shall continue to apply to each subsequent
Company of the Employee hereunder in the event of any subsequent merger,
consolidation, or transfer of assets of such subsequent Company.


11.Notices.


All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 11):
if to the Company:
Dycom Industries, Inc.
11780 US Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
Attention: President
           


if to the Employee:
Ryan Urness
[Redacted]








7

--------------------------------------------------------------------------------




12.Waiver of Breach.


(a)The waiver by the Company or the Employee of a breach of any provision of
this Employment Agreement shall not operate or be construed as a waiver by such
party of any subsequent breach.


(b)The parties hereto recognize that the laws and public policies of various
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth herein. It is the intention of the parties that the
provisions hereof be enforced to the fullest extent permissible under the laws
and policies of each jurisdiction in which enforcement may be sought, and that
the unenforceability (or the modification to conform to such laws or policies)
of any provisions hereof shall not render unenforceable, or impair, the
remainder of the provisions hereof. Accordingly, if, at the time of enforcement
of any provision hereof, a court of competent jurisdiction holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
reasonable under such circumstances will be substituted for the stated period,
scope or geographical area and that such court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.


13.Amendment. This Employment Agreement may be amended only by a
written instrument signed by the parties hereto.


14.Full Settlement. The Company’s obligation to pay the Employee the amounts
required by this Employment Agreement shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
setoff, counterclaim, recoupment, defense or other right which the Company may
have against the Employee or anyone else. All payments and benefits to which the
Employee is entitled under this Employment Agreement shall be made and provided
without offset, deduction, or mitigation on account of income that the Employee
may receive from employment from the Company or otherwise.


15.Certain Remedies.


(a)Injunctive Relief. Without intending to limit the remedies available to the
Company Group, the Employee agrees that a breach of any of the covenants
contained in Sections 6 through 9 of this Employment Agreement may result in
material and irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Employee from engaging in activities
prohibited by the covenants contained in Sections 6 through 9 of this Employment
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Employment Agreement. Such injunctive relief in
any court shall be available to the Company Group in lieu of, or prior to or
pending determination in, any arbitration proceeding.


(b)Extension of Restriction Period. In addition to the remedies the Company may
seek and obtain pursuant to this Section 15(b) the Restricted Period shall be
extended by any and all periods during which the Employee shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 7 and 8 of this Employment
Agreement.


16.Other Severance. In consideration for the payments to be made to the Employee
under this Employment Agreement, the Employee agrees to waive any and all rights
to any payments or benefits under any other severance plan, program or
arrangement of the Company.


17.Governing Law; Jurisdiction and Service of Process. This Employment Agreement
shall be governed by the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.


18.Partial Invalidity. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.


19.Withholding. The payment of any amount pursuant to this Employment Agreement
shall be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.


20.Counterparts. This Employment Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instruments.


8

--------------------------------------------------------------------------------






21.Entire Agreement. All prior negotiations and agreements between the parties
hereto with respect to the matters contained herein are superseded by this
Employment Agreement, and there are no representations, warranties,
understandings or agreements other than those expressly set forth herein.


22.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Employment Agreement.


23.Arbitration. Subject to Section 15(a) hereof, any dispute or controversy
arising under or in connection with this Employment Agreement or otherwise in
connection with the Employee’s employment by the Company that cannot be mutually
resolved by the parties to this Employment Agreement and their respective
advisors and representatives shall be settled exclusively by arbitration in Palm
Beach County, Florida in accordance with the commercial rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Employee, or if such
two individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association, and judgment upon the award
rendered may be entered in any court having jurisdiction thereon.


24.Survival of Certain Provisions. The rights and obligations set forth in this
Employment Agreement that, by their terms, extend beyond the Term shall survive
the Term.


25.Section 409A.


(a)General. This Employment Agreement is intended to meet the requirements of
Section 409A and shall be interpreted and construed consistent with that intent.


(b)Deferred Compensation. Notwithstanding any other provision of this Employment
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1), the payment shall be paid (or provided) in
accordance with the following:


(i)Notwithstanding anything in this Employment Agreement to the contrary, if at
the time of the Employee’s termination of employment, he is a “specified
employee” within the meaning of Section 409(A)(a)(2)(B)(i), as determined under
the Company’s established methodology for determining “specified employees”,
then no payments or amounts under this Employment Agreement shall be made or
commence during the period beginning on the date of the Employee’s termination
of employment and ending on the date that is six months following the Employee’s
termination of employment or, if earlier, on the date of the Employee’s death.
The amount of any payment that would otherwise be paid to the Employee during
this period shall instead be paid to Employee on the fifteenth day of the first
calendar month following the end of the period (“Delayed Payment Date”). If
payment of an amount is delayed as a result of this Section 25(b)(i), such
amount shall be increased with interest from the date on which such amount would
otherwise have been paid to the Employee but for this Section 25(b)(i) to
the day prior to the Delayed Payment Date. The rate of interest shall be
compounded monthly, at the prime rate as published by Citibank NA for the month
in which occurs the date of the Employee’s Separation from Service. Such
interest shall be paid on the Delayed Payment Date.


(ii)If any amount owed to the Employee under this Employment Agreement is
considered for purposes of Section 409A to be owed to the Employee by virtue of
his termination of employment, such amount shall be paid if and only if such
termination constitutes a Separation from Service with the Company, determined
using the default provisions set forth in Treasury Regulation §1.409A‑1(h) or
any successor regulation thereto.


(iii)Notwithstanding anything in this Employment Agreement to the contrary,
payments with respect to reimbursements of expenses shall be made in accordance
with Company policy and in no event later than the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year.


(iv)For purposes of Section 409A, the Employee’s right to receive any
installment payments pursuant to this Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.


26.Source of Payments. All payments provided under this Employment Agreement,
other than payments made pursuant to a plan which provides otherwise, shall be
paid in cash from the general funds of the Company, and no special or separate
fund shall be established, and no other segregation of assets shall be made, to
assure payment. The


9

--------------------------------------------------------------------------------




Employee shall have no right, title or interest whatsoever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.


[remainder of page intentionally left blank]










































































































10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Employment Agreement as
of the date set forth above.
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
/s/ Ryan F. Urness
 
 
Name: Ryan F. Urness
 

 
DYCOM INDUSTRIES, INC.
a Florida Corporation
 
 
 
 
 
 
 
 
 
By:
/s/ Steven E. Nielsen
 
 
 
Name: Steven E. Nielsen
 
 
 
Title: President and CEO
 





11

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF WAIVER AND MUTUAL RELEASE


This Waiver and Mutual Release, dated as of ______________, (this “Release”) by
and between Ryan Urness (the “Employee”) and Dycom Industries, Inc., a Florida
corporation (the “Company”).
WHEREAS, the Employee and the Company are parties to an Employment Agreement,
dated October 31, 2018 (the “Employment Agreement”), which provided for the
Employee’s employment on the terms and conditions specified therein; and
WHEREAS, pursuant to Sections 4(b) and 4(f) of the Employment Agreement, the
Employee has agreed to execute and deliver a release and waiver of claims of the
type and nature set forth herein as a condition to his entitlement to certain
payments and benefits upon his termination of employment with the
Company effective as of _____________ (the “Effective Date”).
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Employee
and the Company agree as follows:
1.Return of Property. On or prior to the Effective Date, the Employee represents
and warrants that he will return all property made available to him in
connection with his service to the Company, including, without limitation,
credit cards, any and all records, manuals, reports, papers and documents kept
or made by the Employee in connection with his employment as an officer or
employee of the Company and its subsidiaries and affiliates, all computer
hardware or software, cellular phones, files, memoranda, correspondence, vendor
and customer lists, financial data, keys and security access cards.
  
2.Employee Release.


(a)In consideration of the payments and benefits provided to the Employee under
the Employment Agreement and after consultation with counsel, the Employee and
each of the Employee’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Employee
Parties”) hereby irrevocably and unconditionally release and forever discharge
the Company and its subsidiaries and affiliates and each of their respective
officers, employees, directors, shareholders and agents (“Company Parties”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that the Employee Parties may have, or in
the future may possess, arising out of (i) the Employee’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that the Employee does not
release, discharge or waive (i) any rights to payments and benefits provided
under the Employment Agreement that are contingent upon the execution by the
Employee of this Release, (ii) any right the Employee may have to enforce this
Release or the Employment Agreement, (iii) the Employee’s eligibility for
indemnification in accordance with the Company’s certificate of incorporation,
bylaws or other corporate governance document, or any applicable insurance
policy, with respect to any liability he incurred or might incur as an employee,
officer or director of the Company, or (iv) any claims for accrued, vested
benefits under any long‑term incentive, employee benefit or retirement plan of
the Company subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under the Employee Retirement
Income Security Act of 1974.


(b)Employee’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Employee under the Employment Agreement,
the Employee Parties hereby unconditionally release and forever discharge the
Company Parties from any and all Claims that the Employee Parties may have as of
the date the Employee signs this Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). By signing this Release, the
Employee hereby acknowledges and confirms the following: (i) the Employee was
advised by the Company in connection with his termination to consult with an
attorney of his choice prior to signing this Release and to have such attorney
explain to the Employee the terms of this Release, including, without
limitation, the terms relating to the Employee’s release of claims arising under
ADEA, and the Employee has in fact consulted with an attorney; (ii) the Employee
was given a period of not fewer than 21 days to consider the terms of this
Release and to consult with an attorney of his choosing with respect thereto;
and (iii) the Employee knowingly and voluntarily accepts the terms of this
Release. The Employee also understands that he has seven (7) days following the
date on which he signs this Release (the “Revocation Period”) within which to
revoke the release contained in




--------------------------------------------------------------------------------




this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph. No such revocation by the
Employee shall be effective unless it is in writing and signed by the Employee
and received by the Company prior to the expiration of the Revocation Period.


3.Company Release. The Company for itself and on behalf of the Company Parties
hereby irrevocably and unconditionally release and forever discharge the
Employee Parties from any and all Claims , including, without limitation, any
Claims under any federal, state, local or foreign law, that the Company Parties
may have, or in the future may possess, arising out of (i) the Employee’s
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by the Employee that would constitute a crime under
applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Employee Parties from (A) any rights or claims of the Company arising out of or
attributable to (i) the Employee’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (ii) the Employee’s actions or
omissions taken or not taken in bad faith with respect to the Company; and
(B) the Employee or any other Employee Party’s obligations under this Release or
the Employment Agreement.


4.No Assignment. The parties represent and warrant that they have not assigned
any of the Claims being released under this Release.


5.Proceedings. The parties represent and warrant that they have not filed, and
they agree not to initiate or cause to be initiated on their behalf, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to the Employee’s
employment or the termination thereof, other than with respect to any claim that
is not released hereunder including with respect to the obligations of the
Company to the Employee and the Employee to the Company under the Employment
Agreement (each, individually, a “Proceeding”), and each party agrees not to
participate voluntarily in any Proceeding. The parties waive any right they may
have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.


6.Remedies.


(a)Each of the parties understand that by entering into this Release such party
will be limiting the availability of certain remedies that such party may have
against the other party and limiting also such party’s ability to pursue certain
claims against the other party.


(b)Each of the parties acknowledge and agree that the remedy at law available to
such party for breach of any of the obligations under this Release would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, each of the
parties acknowledge, consent and agree that, in addition to any other rights or
remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, restraining the other party from breaching its obligations
under this Release. Such injunctive relief in any court shall be available to
the relevant party, in lieu of, or prior to or pending determination in, any
arbitration proceeding.


7.Cooperation. From and after the Effective Date, the Employee shall cooperate
in all reasonable respects with the Company and their respective directors,
officers, attorneys and experts in connection with the conduct of any action,
proceeding, investigation or litigation involving the Company, including any
such action, proceeding, investigation or litigation in which the Employee is
called to testify.


8.Unfavorable Comments.


(a)Public Comments by the Employee. The Employee agrees to refrain from making,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically: (i) any derogatory comment concerning the Company or
any of their current or former directors, officers, employees or shareholders,
or (ii) any other comment that could reasonably be expected to be detrimental to
the business or financial prospects or reputation of the Company.


(b)Public Comments by the Company. The Company agrees to instruct its directors
and employees to refrain from making, directly or indirectly, now or at any time
in the future, whether in writing, orally or electronically: (i) any derogatory
comment concerning the Employee, or (ii) any other comment that could reasonably
be expected to be detrimental to the Employee’s business or financial prospects
or reputation.






--------------------------------------------------------------------------------




9.Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.


10.Nonadmission. Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or the
Employee.


11.Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the Florida applicable to contracts executed in and to be
performed in that State.


12.Arbitration. Any dispute or controversy arising under or in connection with
this Release shall be resolved in accordance with Section 23 of the Employment
Agreement.


13.Notices. All notices or communications hereunder shall be made in accordance
with Section 11 of the Employment Agreement:


THE EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
[remainder of page intentionally left blank]








































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
 
DYCOM INDUSTRIES, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
Ryan F. Urness
 









--------------------------------------------------------------------------------





EXHIBIT B
Prior Inventions Disclosure. The following is a complete list of all inventions
referenced in Section 9 of the Employment Agreement.


☐    None.


☐    See immediately below:






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





